                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  UNITED STATES                               )
                                              )
  v.                                          )   No. 2:19–CR–96
                                              )
  BRANDON OTEY                                )

                                          ORDER

        Defendant’s Motion for Leave to File Document under Seal, [Doc. 497], and the United

  States’ Motion for Leave to File Document under Seal, [Doc. 501], are GRANTED. Similarly,

  Defendant’s Motion to Conduct Sentencing Hearing via Videoconference, [Doc. 499], is

  GRANTED.

        So ordered.

        ENTER:


                                                  s/J. RONNIE GREER
                                             UNITED STATES DISTRICT JUDGE




Case 2:19-cr-00096-JRG-CRW Document 505 Filed 10/15/20 Page 1 of 1 PageID #: 1688
